DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9-10 and 14-15 of U.S. Patent No. 10,076,313. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘313 anticipates the subject matter in the instant claims. Claim 1 recites an automated ultrasound system for scanning for a first object and a second object (beamer, probe, and receiver; body interpreted to be first object; encompassed by claims 9-10 of ‘313), comprising: an adaptive scheduler configured to schedule actions from a task list including a plurality of parallel tasks (processor, memory, instructions; encompassed by claim 9 of ‘313), and to modify the task list by: determining if a next task action in the task list can start including determining if the next task action can be completed without interfering with a start of a higher priority task in the task list (determining task action; encompassed by claim 9 of ‘313), and monitoring by analysis procedures a plurality of ultrasound results to identify the second object on or within the first object to produce analysis results (analyzing processed data; encompassed by claim 9 of ‘313); and wherein the automated ultrasound system is configured to use the analysis results to identify changes to be made to the task list, to update the task list by making the identified changes to the task list to signal the adaptive scheduler to schedule actions from the updated task list (encompassed by claim 14 of ‘313). Claim 2 is encompassed by claim 10 of ‘313. Claim 3 is encompassed by claim 9 of ‘313. Claim 4 is encompassed by claim 9 of ‘313 (generating a schedule of sequence of task actions). Claim 5 is encompassed by claim 9 of claim ‘313 (memory comprising instructions). Claim 6 is encompassed by claim 15 of ‘313. Claim 7 is encompassed by claims 12-14 and 16 of ‘313 (beamforming, analyzing, probe .
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 13, 15, 19-21 and 24 of U.S. Patent No. 10,499,884. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘884 anticipates the subject matter in the instant claims. Claim 1 recites an automated ultrasound system for scanning for a first object and a second object (beamer, probe, and signal receiver; body interpreted to be first object; encompassed by claim 15 of ‘884), comprising: an adaptive scheduler configured to schedule actions from a task list including a plurality of parallel tasks (processor, memory, instructions; encompassed by claim 15 of ‘884), and to modify the task list by: determining if a next task action in the task list can start .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of scheduling a task list without significantly more. The claim(s) recite(s) the steps of scheduling actions from a task list and modifying the task list by determining if a next task action can start by determining priority and monitoring by analysis procedures to identify an object; and using the analysis results to change, update, and signal scheduling from the task list. This judicial exception is not integrated into a practical application because the steps recite functions which can be performed as a mental process or on pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, and recite the concept of data gathering and analyzing information.
Claims 13-14 and 17-18 are dependent on claim 12 and includes all the limitations of claim 12. Therefore the claims recite the same abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps recite functions which can be performed as a mental process or on pen and paper, generally links the use of the judicial exception to a particular technological environment, performing well-understood, routine 
Claim 15 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim 15 recites the same abstract idea. The addition of software to perform the abstract idea is not sufficient to transform it into a patentable invention. Furthermore, the claim recites software which can encompass signal per se and does not constitute a statutory process, machine, manufacture, or a composition of matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER LUONG/Primary Examiner, Art Unit 3793